DETAILED ACTION
This Non Final Office Action is in response to Application filed on 04/05/2021.
Claims 1-20 filed on 04/05/2021 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 04/05/2021 are accepted.

Claim Objections
Claims 1-3, 5-7, 13-14, and 16-17 objected to because of the following informalities:  
Claims 2-3, 5-7, 13-14, and 16-17 use colons instead of comas between limitations. For example, claim 2 reads “The apparatus of claim 1:”. It should read ““The apparatus of claim 1,”, emphasis bolded. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the term “machine-readable storage media” can be directed to a transitory signal, carrier wave, or similar embodiment capable of storing information.
Claims 12-20 would be directed to an appropriate article of manufacture within the meaning of 35 U.S.C. 101 if the media would only reasonably be interpreted by one of ordinary skill in the art as covering embodiments which are articles produced from raw or prepared materials and which are structurally and functionally interconnected to the program in such a manner as to enable the program to act as a computer component and realize its functionality.
Regarding Claim 12, regarding the claimed storage media, under a recent precedential opinion, the scope of the recited “machine-readable storage media” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage to non-transitory forms. See Ex parte Mewherter, 107 USPQ2d 1857, 1862. The claim in using the term “machine-readable storage media”, in accordance with Paragraph [0112] of pages 45-46 in the applicants’ specification, allows for the machine-readable storage media to be signals. Applicant recites in [0112] “Such machine-readable storage media may include, without limitation, non-transitory, tangible arrangements of articles manufactured or formed by a machine or device, including storage media such as hard disks, any other type of disk including floppy disks, optical disks,…”.  [0112] does not definitively preclude transitory signals from the definition of the machine-readable storage media.
Applicants are advised to amend the claim by prefacing the term “machine-readable storage media” in claim 12 with “non-transitory”.  This would render Claim 12 statutory under 35 U.S.C. 101 based on the latest guidance available to the examiner.
Dependent Claims 13-20 fail to cure the deficiency of independent Claim 12, and therefore are also rejected under 35 USC § 101 as being directed to non-statutory subject matter for the same reason addressed above.





 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 12-14 and 16 are rejected under 35 U.S.C. 102(1) as being anticipated by Debout et. al. (US 20130238907 A1), hereinafter Debout,

Regarding claims 1, Debout teaches An apparatus (Debout [0010] “systems, devices and methods”), comprising:
a processor to execute one or more instructions (Debout [0011, 0034] Figure 1 CPU core (106) and Cryptographic Processor (108)), 
wherein the one or more instructions comprise a memory access operation associated with a memory location of a memory (Debout [0034] Figure 1 “The universal memory controller 110 is coupled to the cryptographic processor 108, and enables access to the encrypted and integrity protected memory 140.”, examiner asserts that the coupling between processors and memory for memory access is through set of computer instructions in a secure microcontroller 120 in Figure 1);
a memory encryption controller (Figure 1 universal memory controller (110) and Cryptographic processor (108) and Key sources (112)) to:
identify the memory access operation associated with the memory location of the memory (Debout [0034] Figure 1 “The universal memory controller 110 is coupled to the cryptographic processor 108, and enables access to the encrypted and integrity protected memory 140.”, [0036] “A memory included in the memory 140 may be partitioned to a plurality of plain content regions and a plurality of encrypted content regions.”, [0039] “The universal memory controller 110 enables the access to memory contents stored at these two physical addresses, and the cryptographic processor 108 is coupled to receive the encrypted data and the integrity control data from the memory 140.”, [0036] further discloses storing different contents, encrypted with different keys, in different regions of the memory, indicating an operation identifying a key to encrypt a content and associate the encrypted content with an identified memory region);
determine that the memory location is associated with a protected domain (Debout [0036, 0039] “A memory included in the memory 140 may be partitioned to a plurality of plain content regions and a plurality of encrypted content regions…The encrypted content regions are normally used to store programs or data associated with confidential information, e.g., user names, passwords, transactions, and etc. Such confidential information may be encrypted using different keys and stored in different encrypted content regions,…”, [0037] “Keys provided by the key sources 112 are mapped to different memory regions within the encrypted and integrity protected memory 140, and used to process corresponding input data.”, examiner notes that the protected domain correspond to the different type of contents, i.e. programs or data with their confidential information such as password, user names, transactions, etc. that are stored in different protected regions),
wherein the protected domain is associated with a protected memory region of the memory (Debout [0036-0037], e.g. [0036] “A memory included in the memory 140 may be partitioned to a plurality of plain content regions and a plurality of encrypted content regions…The encrypted content regions are normally used to store programs or data associated with confidential information, e.g., user names, passwords, transactions, and etc. Such confidential information may be encrypted using different keys and stored in different encrypted content regions,…”, examiner notes that the protected domain correspond to the different type of contents, i.e. programs or data with their confidential information such as password, user names, transactions, etc. that are stored in different protected regions), and 
wherein the protected domain is identified from a plurality of protected domains associated with a plurality of protected memory regions of the memory (Debout [0036-0037], e.g. [0036] “A memory included in the memory 140 may be partitioned to a plurality of plain content regions and a plurality of encrypted content regions…The encrypted content regions are normally used to store programs or data associated with confidential information, e.g., user names, passwords, transactions, and etc. Such confidential information may be encrypted using different keys and stored in different encrypted content regions,…”, examiner notes that the protected domain that is stored in different protected regions and its associated key is identified in order to be encrypted and stored in an identified region, such that any subsequent decryption and retrieval of a particular data is performed as disclosed in [0036, 0039]);
identify an encryption key associated with the protected domain (Debout [0036-0037, 0048] “Such confidential information may be encrypted using different keys and stored in different encrypted content regions, and each encrypted content region is associated at least one key.”);
perform a cryptography operation on data associated with the memory access operation (Debout [0039] “The universal memory controller 110 enables the access to memory contents stored at these two physical addresses, and the cryptographic processor 108 is coupled to receive the encrypted data and the integrity control data from the memory 140. A data decryption method is implemented to decrypt the encrypted data.”), 
wherein the cryptography operation is performed based on the encryption key associated with the protected domain (Debout [0037, 0040] “Processed data are stored in encrypted content regions in the memory 140, and at least one key is used for each aforementioned cryptographic operation/method (i.e., data encryption, data decryption, and integrity check)… the secure microcontroller system 100 is based on this method of paring keys and physical addresses in different memory regions in the memory 140.”, [0036] discloses that the various encrypted programs and confidential information, corresponding to protected domains, are stored in different regions, therefore a different cryptographic keys that correspond to different regions, also correspond to the same different domains); and
return a result of the cryptography operation, wherein the result of the cryptography operation is to be used for the memory access operation (Debout [0039] “A data decryption method is implemented to decrypt the encrypted data. Data recovered from the encrypted data are processed”).

Claim 12 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 1. Claim 12 is similar in scope to claim 1, and is therefore rejected with the same rationale as claim 1 

Regarding claims 2, Debout teaches The apparatus of Claims 1:
wherein the memory access operation comprises a memory read operation (Debout [0039, 0045] “…during a memory read cycle… universal memory controller 110 enables the access to memory contents…”); and
wherein the memory encryption controller to perform the cryptography operation on the data associated with the memory access operation is further to:
obtain the data from the memory location of the memory ([0039] “A data decryption method is implemented to decrypt the encrypted data. Data recovered from the encrypted data are processed”); and
decrypt the data based on the encryption key associated with the protected domain ([0039-0040] “A data decryption method is implemented to decrypt the encrypted data. Data recovered from the encrypted data are processed”, “Processed data are stored in encrypted content regions in the memory 140, and at least one key is used for each aforementioned cryptographic operation…the secure microcontroller system 100 is based on this method of paring keys and physical addresses in different memory regions in the memory 140.” [0036] discloses that the various programs and confidential information, corresponding to protected domains, are stored in different regions, therefore a different cryptographic keys that correspond to different regions, also correspond to the same different domains).
	
Claim 13 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 2. Claim 13 is similar in scope to claim 2, and is therefore rejected with the same rationale as claim 2. 

Regarding claims 3, Debout teaches The apparatus of Claims 1:
wherein the memory access operation comprises a memory write operation ([0038, 0045] “…a memory write cycle,…”);
and wherein the memory encryption controller to perform the cryptography operation on the data associated with the memory access operation is further to encrypt the data based on the encryption key associated with the protected domain (Debout [0037-0038] “Keys provided by the key sources 112 are mapped to different memory regions within the encrypted and integrity protected memory 140, and used to process corresponding input data.”,“…the CPU core 106 provides data and a logic address to the cryptographic processor 108 which may further encrypt the data using a data encryption method.”, [0036] discloses that the various programs and confidential information, corresponding to protected domains, are stored in different regions, therefore a different cryptographic keys that correspond to different regions, also correspond to the same different domains), 
wherein the result of the cryptography operation is to be written to the memory location of the memory (Debout [0038] “In addition to generating the encrypted data and integrity control data, the cryptographic processor 108 also translates the input logic addresses to two physical addresses, one for the encrypted data and the other for the integrity control data. The universal memory controller 110 identifies these two physical addresses in the memory 140 and stores the encrypted data and the integrity control data in the physical addresses.”).

Claim 14 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 3. Claim 14 is similar in scope to claim 3, and is therefore rejected with the same rationale as claim 3.

Regarding claim 5, Debout teaches The apparatus of Claim 1:
wherein the plurality of protected domains comprises a plurality of execution contexts; and wherein each protected domain of the plurality of protected domains comprises a particular execution context of the plurality of execution contexts (Debout, [0036] discloses encrypted content stored in different regions include programs (i.e. execution contexts)).

Regarding claims 6, Debout teaches The apparatus of Claims 1:
wherein the plurality of protected domains is further associated with a plurality of encryption keys; and wherein each protected domain of the plurality of protected domains is associated with a particular encryption key of the plurality of encryption keys (Debout [0036-0037] “The encrypted content regions are normally used to store programs or data associated with confidential information, e.g., user names, passwords, transactions, and etc. Such confidential information may be encrypted using different keys and stored in different encrypted content regions,…”, “Keys provided by the key sources 112 are mapped to different memory regions within the encrypted and integrity protected memory 140, and used to process corresponding input data.”, examiner notes that the protected domain that is stored in different protected regions correspond to the different type of confidential data, e.g. passwords, transactions, etc.”).

Claim 16 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 6. Claim 16 is similar in scope to claim 6, and is therefore rejected with the same rationale as claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7-8-11, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Debout in view of Stabrawa et. al. (US 20160077966 A1), hereinafter Stabrawa.
	Regarding claims 4, Debout teaches The apparatus of Claims 1, wherein the memory encryption controller to perform the cryptography operation on the data associated with the memory access operation (Debout [0037-0039, 0045] “The universal memory controller 110 enables the access to memory contents stored at these two physical addresses, and the cryptographic processor 108 is coupled to receive the encrypted data and the integrity control data from the memory 140. A data decryption method is implemented to decrypt the encrypted data.”) 
While Debout discloses in [0038-0039, 0045] cryptographic operations performed on memory contents, and further discloses different type of contents, i.e. programs or data with their confidential information such as password, use names, transactions, etc., corresponding to protected domains, which are stored in plurality of protected regions each with different cryptographic key, however, Debout does not explicitly disclose plurality of encryption types.
Stabrawa from the same field of invention teaches further to:
identify an encryption type associated with the protected domain (Stabrawa [0086] discloses one or more different schemes used for encryption/decryption “such as symmetric encryption, public -key encryption, block ciphers, stream ciphers, substitution ciphers, transposition ciphers, and/or any other scheme which may be used to encode information such that only authorized parties may decode it” and it is being identified by including keys of the schemes in the access parameters), 
wherein the plurality of protected domains is associated with a plurality of encryption types (Stabrawa discloses in [0086] a number of different encryption schemes, and only authorized party may decode the data through keys associated with the scheme being included in the access parameters); and 
perform the cryptography operation based on the encryption type associated with the protected domain (Stabrawa [0086] “…the storage controllers, and/or the backing stores may encrypt the data being written to the region 214 and/or decrypt the data being read from the region 214. Encryption and/or decryption may be performed using any one or more encryption schemes…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Debout to incorporate the teaching of Stabrawa to utilize various encryption schemes/types, with the motivation of enhancing security such that only authorized parties have access only, as recognized by (Stabrawa, [0086]).

Claim 15 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 4. Claim 15 is similar in scope to claim 4, and is therefore rejected with the same rationale as claim 4.

Regarding claims 7, Debout teaches The apparatus of Claims 6:
While Debout discloses in [0038-0039, 0045] cryptographic operations performed on memory contents, and further discloses different type of contents, i.e. programs or data with their confidential information such as password, use names, transactions, etc., corresponding to protected domains, which are stored in plurality of protected regions each with different cryptographic key, however, Debout does not explicitly disclose associating memory regions and their corresponding protected domain with users.
Stabrawa from the same field of invention teaches wherein the plurality of protected domains is further associated with a plurality of users; and wherein each protected domain of the plurality of protected domains is associated with a particular user of the plurality of users (Stabrawa [0024, 0050-0051] discloses allocating memory to multiple clients and access parameters to access regions, [0129] discloses a user requesting allocating memory, [0130, 0134] “The dynamic allocation of external memory may include a provisioning of a predetermined amount of memory for the client and/or for a user account on the client.”, [0156] “FIG. 6 receives a request to get information regarding the external memory allocation X1, the allocation logic 412 may retrieve region metadata 215a-c by sending a request to get information for the regions R1-R3 referenced by X1. The requests may be sent to the region access logic 212a-212c included in the memory appliances 110a-110c including the regions R1-R3. The identifiers and/or information may include access parameters for the regions, such as a password and/or an encryption key.”, “Access permissions…by a specified client”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Debout to incorporate the teaching of Stabrawa to associate users with regions of memory, with the motivation of providing a memory allocation for users based on need, and may scale on demand, as recognized by (Stabrawa, [0015-0016]).

Claim 17 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 7. Claim 17 is similar in scope to claim 7, and is therefore rejected with the same rationale as claim 7.

Regarding claims 8, Debout teaches The apparatus of Claims 1. 
While Debout discloses in [0038-0039, 0045] cryptographic operations performed on memory contents, and further discloses different type of contents, i.e. programs or data with their confidential information such as password, use names, transactions, etc., corresponding to protected domains, which are stored in plurality of protected regions each with different cryptographic key, however, Debout does not explicitly disclose adding a second protected domain.
Stabrawa from the same field of invention teaches wherein the memory encryption controller is further to:
identify a command to add a second protected domain to the plurality of protected domains (Stabrawa [0138-0139], Figure 7 (702-720) “The request to create an external memory allocation may include additional parameters that the allocation logic 412 may use to affect the external memory allocation, the regions, the logical relationships between the regions, and/or a combination of these (702, 704).”, creating and dynamically allocating memory regions, as disclosed in [0026], according to its performance and purpose, and further disclose in [0004] that the memory stores programs and data, corresponding to domains);
identify a second protected memory region associated with the second protected domain (Stabrawa [0129, 0139-0141], Figure 7 (720) “Create regions in memory appliances and further disclose in [0004] that the memory stores programs and data, corresponding to domains);
identify a second encryption key associated with the second protected domain (Stabrawa discloses in [0129, 0138-0139] Figure 7 (720) creating memory allocation region, where it is associated with a protected domain, such as programs, data as disclosed in [0004], encryption key of the protected region may be included in the requested parameter as disclosed in [0050-0052, 0086]); and 
configure the second protected domain based on the second protected memory region and the second encryption key (Stabrawa [0129, 0138-0139] “Upon receiving a request to create an external memory allocation, the allocation logic 412 may determine how to structure the external memory allocation. The request may be received from the client 130. Alternatively, or in addition, the request may be sent by a user via the user interface to provision external memory for the client 130.”, disclosed in [0004] that the memory stores programs and data, corresponding to domains, examiner asserts that a second protected domain (i.e. stored data and programs) is established through creating and allocating memory regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Debout to incorporate the teaching of Stabrawa to add a second protected domain, with the motivation of dynamically provisioning allocatable memory to requesting apparatus, as recognized by (Stabrawa, [Abstract, 0016]).

Claim 18 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 8. Claim 18 is similar in scope to claim 8, and is therefore rejected with the same rationale as claim 8.

Regarding claim 9, Debout in view of Stabrawa teaches The apparatus of Claim 8, wherein the processor further comprises: 
While Debout discloses in [0038-0039, 0045] cryptographic operations performed on memory contents, and further discloses different type of contents, i.e. programs or data with their confidential information such as password, use names, transactions, etc., corresponding to protected domains, which are stored in plurality of protected regions each with different cryptographic key, however, Debout does not explicitly disclose the below mentioned imitations.
Stabrawa from the same field of invention teaches an instruction cache comprising a platform configuration instruction, wherein the platform configuration instruction comprises the command to add the second protected domain to the plurality of protected domains (Stabrawa discloses in [0129, 0139-0141] Figure 7 (704) sending request/instructions to allocating memory with parameters and [0050-0052, 0086] discloses “One or more encryption keys for the one or more encryption schemes may be included in the access parameters for the region 214.”); 
a decoder to decode the platform configuration instruction; and an execution unit to program the second protected domain in the memory encryption controller (Stabrawa [0062] discloses instructions that are included in the allocation logic 412 that may be executed, where the allocation logic unit [0139] proceed to request creation of memory region, corresponding to second memory region and associated with protected domain, and the allocation logic unit is part of the management server 120 in Figure 1, which correspond to the memory encryption controller, examiner asserts that Figure 7 illustrates the creation of memory regions via instructions that is being decoded and processed through step (720)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Debout to incorporate the teaching of Stabrawa to add a second protected domain, with the motivation of dynamically provisioning allocatable memory to requesting apparatus, as recognized by (Stabrawa, [Abstract, 0016]).

Regarding claims 10, Debout in view of Stabrawa teaches The apparatus of Claims 8, wherein the memory encryption controller is further to:
determine a protection mode associated with the second protected domain (Debout [0036] “A memory included in the memory 140 may be partitioned to a plurality of plain content regions and a plurality of encrypted content regions. Original or processed data may be stored in the plain or encrypted content regions, respectively.”); and
While Debout discloses in [00325, 0036] different protection modes in different regions of memory, no protection mode where plain content regions store original data, and encrypted protection mode where encrypted content regions store processed data, however, Debout does not disclose the second protected domain.
configure the second protected domain based on the protection mode (Stabrawa [0129, 0138-0139] “Upon receiving a request to create an external memory allocation, the allocation logic 412 may determine how to structure the external memory allocation. The request may be received from the client 130. Alternatively, or in addition, the request may be sent by a user via the user interface to provision external memory for the client 130.”, disclosed in [0004] that the memory stores programs and data, corresponding to domains, examiner asserts that a second protected domain (i.e. stored data and programs) is established through creating and allocating memory regions, “The request to create an external memory allocation may include additional parameters that the allocation logic 412 may use to affect the external memory allocation”, [0050-0052, 0138] discloses protection mode through access parameters such as encryption key, passwords, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Debout to incorporate the teaching of Stabrawa to configure regions and their associated domains with protection mode, with the motivation of controlling all the access parameters and permissions associated with the allocated memory region, as recognized by (Stabrawa, [0050-0052]).

Claim 19 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 10. Claim 19 is similar in scope to claim 10, and is therefore rejected with the same rationale as claim 10.

Regarding claims 11, Debout in view of Stabrawa teaches The apparatus of Claims 10, wherein the protection mode comprises: plaintext mode; default encryption mode; or custom encryption mode (Debout [0036] “A memory included in the memory 140 may be partitioned to a plurality of plain content regions and a plurality of encrypted content regions. Original or processed data may be stored in the plain or encrypted content regions, respectively.”, in addition, Stabrawa further discloses in [0050-052, 0086] different access encryption schemes and keys and access permissions that can be included in the parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Debout to incorporate the teaching of Stabrawa to configure regions and their associated domains with protection mode, with the motivation of controlling all the access parameters and permissions associated with the allocated memory region, as recognized by (Stabrawa, [0050-0052, 0086]).

Claim 20 is directed to at least one machine accessible storage medium, associated with the apparatus claimed in claim 11. Claim 20 is similar in scope to claim 11, and is therefore rejected with the same rationale as claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASSAM A NOAMAN/Examiner, Art Unit 2497